COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Annunziata
Argued at Alexandria, Virginia


LARS JAMES HANSON
                                               OPINION BY
v.   Record No. 1311-97-4              JUDGE ROSEMARIE ANNUNZIATA
                                            JANUARY 26, 1999
COMMONWEALTH OF VIRGINIA



              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Jack B. Stevens, Judge
          Peter D. Greenspun (Cynthia A. Bailey;
          Peter D. Greenspun & Associates, P.C., on
          briefs), for appellant.

          Ruth Morken McKeaney, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.




     Lars James Hanson ("appellant") was convicted by jury trial

in the Circuit Court of Fairfax County of first degree murder.

Appellant contends the trial court erred:   (1) by failing to

grant a mistrial after the Commonwealth asked him questions on

cross-examination about statements he made regarding an unrelated

offense without previously having disclosed those statements

pursuant to a discovery order entered under Rule 3A:11; (2) by

failing to grant a mistrial or to strike the Commonwealth's

questions about his statements based on their irrelevance to any

issue presented at trial; and (3) by failing to advise the jury

during its sentencing deliberations that he would be ineligible

for parole.   For the reasons that follow, we affirm.
                                  I.

                              BACKGROUND

     On the evening of March 25, 1996, appellant and his

girlfriend, Virginia Price, drove into a Shell station to

purchase gasoline.   As appellant pumped gas, William Henry Gaumer

and David Stallard drove up in Gaumer's van to a nearby pump.

According to appellant, Stallard made several unwelcome comments

to Price as he walked by her on his way to and from the station.

Ignoring Stallard's comments, appellant finished pumping gas and

walked to the cashier booth to pay.     As appellant returned and

got in his vehicle to leave, he saw Stallard make a sexual

gesture toward Price.   In response, appellant took a large

hunting knife out of his vehicle, went over to Stallard, and

fatally stabbed Stallard as he sat in the front passenger seat of

Gaumer's van with the window down.
     Before trial, appellant gave notice on August 27, 1996 of

"his intent to present evidence on the issue of his sanity at the

time of the crime charged."    On January 23, 1997, pursuant to

Rule 3A:11, the court entered a discovery and inspection order.

The order required the Commonwealth to permit appellant:
          to inspect, copy and/or photograph (1) all
          written or recorded statements or confessions
          made by the accused, or copies thereof, or
          the substance of any oral statements or
          confessions made by the accused to any law
          enforcement officer, the existence of which
          is known to the Attorney for the Commonwealth
          . . . .


     At trial, appellant's counsel presented evidence to



                                - 2 -
establish that appellant suffers from a mental condition known as

Intermittent Explosive Disorder and that he acted under the

irresistible impulse of this condition when he stabbed Stallard

to death.    To this end, appellant testified broadly on direct

examination about his past, including information regarding his

upbringing, prior convictions, and experiences within the penal

system.   One such experience occurred in 1990 in Ocean City,

Maryland, and resulted in appellant's conviction for attempted

murder.   Appellant testified with respect to that incident,

stating he became involved in an altercation with three men after

coming to the aid of a friend.        Realizing that he was outnumbered

and surrounded by these men, appellant pulled out a gun "hoping

that they would stop" advancing on him.       Appellant further

testified:
             Q.   Did they [stop]?

             A. They didn't stop. Then the next thing
             you know, the trigger was pulled.

             Q.   You pulled it?

             A. I pulled the trigger. The guy who was
             right in front of me he was the one who was
             shot, and we were just standing there looking
             at each other and then I kept hearing my
             name, "Lars, Lars, Lars," which was I think
             either Rick or Isaac who was with me, and
             then I just -- I snapped out of it, and just
             they said, "Come on. Come on," and we were
             leaving.


     On cross-examination, the Commonwealth asked appellant

whether he felt sorry for shooting the man in Maryland.

Appellant replied, "Yes."     Appellant subsequently objected to



                                     - 3 -
this inquiry on the ground of relevance; his objection was

overruled.   The Commonwealth then questioned appellant regarding

statements he made to Maryland police officers after the

shooting.    Specifically, the Commonwealth asked whether appellant

recalled saying he "did not feel bad about shooting [his]

victim," that he "wished the exit wound could be even bigger,"

and that he wished he had his nine millimeter so his target

"would have dropped to the ground."     Appellant denied making all

such statements.
     Notwithstanding the trial court's discovery and inspection

order, the Commonwealth had not disclosed these statements before

appellant's trial.   Appellant immediately objected to the

statements' relevance.   Following appellant's testimony,

appellant also moved for a mistrial, arguing the statements were

irrelevant and the Commonwealth should have disclosed them

pursuant to the court's discovery order.    The court overruled

appellant's objection and denied his motion for a mistrial,

stating that the discovery order's scope was limited to the

offense presently on trial.

     The jury found appellant guilty of first degree murder and

subsequently, during sentencing deliberations, sent a note to the

court asking the following question:    "what is the minimum amount

of time someone would have to serve if he was sentenced to 20

years, 30 years, [and] 40 years?"   In response, the court advised

the jury that it "need not concern itself with the answer to this




                                - 4 -
question."   Outside the presence of the jurors, appellant's

counsel noted that the question was "directed toward the issue of

parole" and argued that it should be answered.   The court

disagreed, noting appellant's objection.

                                II.

             STATEMENTS SUBJECT TO THE DISCOVERY ORDER

     Appellant first argues the trial court committed reversible

error by failing to grant a mistrial based on the Commonwealth's

cross-examination reference to his statements to Maryland

authorities, which had not been disclosed pursuant to the court's

pretrial discovery order.   We disagree.
     Rule 3A:11(b)(1) requires a circuit court trying a felony

case, upon written motion, to order the Commonwealth to permit

the defendant access to:
          any relevant (i) written or recorded
          statements or confessions made by the accused
          . . ., or the substance of any oral
          statements or confessions made by the accused
          to any law enforcement officer, the existence
          of which is known to the attorney for the
          Commonwealth . . . .


As the text of the rule indicates, the Commonwealth's obligation

to disclose both recorded and oral statements is subject to a

relevancy condition.   Accordingly, we first decide whether

appellant's oral statements to Maryland authorities regarding his

involvement in a shooting approximately seven years before the

discovery order at issue were "relevant" to the instant

prosecution for murder, as the term is used in Rule 3A:11(b)(1).




                               - 5 -
     There are no cases in Virginia directly addressing the issue

of whether statements made to police during the investigation of

an unrelated incident are "relevant" within the meaning of Rule

3A:11(b)(1).    However, when construing the meaning of "relevant"

under this rule, we take cognizance of our appellate court

decisions which hold that there is no constitutional right to

discovery in a criminal case and that the accused's statutory

right to discovery is a limited one.     Hackman v. Commonwealth,

220 Va. 710, 713, 261 S.E.2d 555, 558 (1980); Bellfield v.
Commonwealth, 215 Va. 303, 306, 208 S.E.2d 771, 773-74 (1974);

Guba v. Commonwealth, 9 Va. App. 114, 118, 383 S.E.2d 764, 767

(1989).

     In addition, familiar rules of statutory construction are

instructive and provide guidance in the interpretation of

court-adopted rules.    Green v. Lewis Truck Lines, Inc., 443
S.E.2d 906, 907 (S.C. 1994); Vaughn v. Chung, 830 P.2d 668, 672

(Wash. 1992).   When interpreting a statute, we examine its

provisions in their entirety, rather than by isolating particular

words or phrases.    Ragan v. Woodcroft, 255 Va. 322, 325, 497
S.E.2d 740, 742 (1998); Buonocore v. C&P Tel. Co., 254 Va. 469,

472-73, 492 S.E.2d 439, 441 (1997).     When a statute's words are

not sufficiently explicit, we may determine the intent of the

legislature from a comparison of the statute's several parts in

pari materia.    Virginia Soc'y for Human Life, Inc. v. Caldwell,

256 Va. 151, 156, 500 S.E.2d 814, 816 (1998).     In pari materia is




                                - 6 -
the rule of statutory construction that statutes or sections of

the same statute relating to the same subject "'should be read,

construed and applied together so that the legislature's

intention can be gathered from the whole of the enactments.'"

Alger v. Commonwealth, 19 Va. App. 252, 256, 450 S.E.2d 765, 767

(1994) (quoting Black's Law Dictionary 791 (6th ed. 1990)).      See

Board of Zoning Appeals of Norfolk v. Kahhal, 255 Va. 476,

480-81, 499 S.E.2d 519, 522 (1998) (finding that the trial

court's reference to various sections of a zoning ordinance in
pari materia in order to determine another section's purpose and

intent did not constitute error).   This rule "applies with

peculiar force in the construction of a Code to the several parts

thereof which relate to the same subject-matter, were conceived

by the same minds, prepared by the same hands, and adopted at the

same time by the same legislative body."   South & W. Ry. Co. v.

Commonwealth, 104 Va. 314, 321, 51 S.E. 824, 826 (1905).

     Viewing Rule 3A:11 as a whole, the limitations dictated in

related and contemporaneously enacted subparagraphs of the Rule

support the conclusion that the term "relevant" as used in

subparagraph (b)(1) does not generally encompass statements

unrelated to the particular offense under prosecution.    Rule

3A:11(b)(1)(ii) provides that an accused's discovery of

"relevant" autopsy reports, various tests, and physical and

mental examination reports is limited to those reports "made in
connection with the particular case . . . ."   (Emphasis added).




                              - 7 -
Similarly, when the accused has been granted discovery of

"relevant" information under Rule 3A:11(b) and intends to rely on

a defense of insanity, the Commonwealth's right to discover "any

written reports of physical or mental examination of the accused"

is limited to those made in connection with the particular case.

Rule 3A:11(c)(3).

        Guided, therefore, by the principles of construing related

provisions of Rule 3A:11 in pari materia and the limiting

construction Virginia law has placed on discovery in criminal

cases, we find that appellant's statements to Maryland

authorities were not "relevant" within the meaning of Rule 3A:11.

While the scope of discovery may be enlarged, in appropriate

circumstances, to encompass material which does not relate to the

particular offense under prosecution, there is no basis upon

which to conclude that the scope of permitted discovery was
                         1
enlarged in this case.       Appellant's statements related to

charges in another jurisdiction arising from an incident that

occurred nearly seven years prior to the instant case.      The

statements, on their face, manifest no inherent nexus to the

offense being prosecuted.      Furthermore, we find nothing in the
    1
      Although appellant contends the trial court's discovery
order compelled the Commonwealth to provide his counsel with any
and all statements he made to police irrespective of the time
frame or the charges in relation to which they were made, we note
that this order was entered pursuant to, and is limited in scope
by, Rule 3A:11. As such, in the absence of anything in the
record to clearly suggest otherwise, the court's order cannot be
enlarged to encompass statements clearly outside the intended
reach of Rule 3A:11.




                                  - 8 -
record that suggests appellant intended to prove the existence of

a mental disorder at any time other than the time-frame of the

instant offense or that the Commonwealth was in any way put on

notice that appellant's statements in an unrelated matter were or

would become relevant to appellant's insanity defense or to any

other issue raised in the prosecution of the instant offense.

Neither appellant's notice of his intent to present evidence on

the issue of sanity nor his motion for discovery and inspection

reveals specifically what he expected to prove at trial.    In

fact, a fair reading of appellant's notice indicates that

appellant only intended to present evidence regarding his sanity

"at the time of the crime charged" and not evidence of other

instances where appellant's alleged disorder manifested itself. 2

 In short, we find no basis on which the Commonwealth could have

concluded that appellant's statements following the Maryland

shooting would be relevant to the instant prosecution and subject

to disclosure according to Rule 3A:11(b)(1) and the court's

discovery and inspection order.   The statements in question only

became relevant after appellant's description of the Maryland

shooting on direct examination, thereby "opening the door" to the

Commonwealth's effort to impeach him on cross-examination.    "Once

a party has 'opened the door' to inquiry into a subject, the

    2
      Appellant's notice simply reads, "Please take note that the
defendant, by counsel, hereby gives notice of his intent to
present evidence on the issue of his sanity at the time of the
crime charged in the above matter."



                              - 9 -
permissible scope of examination on the subject by the opposing

party is 'a matter for the exercise of discretion by the trial

court' . . . ."     Savino v. Commonwealth, 239 Va. 534, 545, 391
S.E.2d 276, 282 (quoting Bunch v. Commonwealth, 225 Va. 423, 438,

304 S.E.2d 271, 279-80, cert. denied, 464 U.S. 977 (1983)), cert.

denied, 498 U.S. 881 (1990). 3

        Based on our finding that the statements were not

discoverable under Rule 3A:11(b)(1) and that they became relevant

only by virtue of appellant's direct testimony, we find no abuse

of discretion by the trial court in permitting the reference to

the statements in the Commonwealth's cross-examination of

appellant and no error in the denial of appellant's motion for a

mistrial.
                                 III.

             RELEVANCE OF COMMONWEALTH'S CROSS-EXAMINATION

        We next address whether the court erred by failing to grant

a mistrial or to strike the Commonwealth's questions concerning

appellant's statements to Maryland authorities based on their

    3
      Several United States Courts of Appeals have addressed
whether statements introduced by the prosecution only for
rebuttal and impeachment purposes are relevant in the context of
discovery and within the meaning of Rule 16, a rule whose
language at the time of these decisions was analogous to that of
Rule 3A:11. These Courts held that such statements were not
relevant. United States v. Gleason, 616 F.2d 2, 24-25 (2d Cir.
1979), cert. denied, 444 U.S. 1082 (1980); United States v.
Hodges, 480 F.2d 229, 232-33 (10th Cir. 1973); United States v.
Skillman, 442 F.2d 542, 550-51 (8th Cir.), cert. denied, 404 U.S.
833 (1971). Subsequent to these decisions, the scope of
discoverable statements was broadened by amendment to Rule 16.



                                 - 10 -
evidentiary irrelevance to any issue at trial.   For the reasons

set forth below, we find no error.

     We initially note that appellant mischaracterizes the

court's alleged error in permitting cross-examination based on

his statements as one involving the improper admission of

irrelevant evidence.   It is clear, however, that neither the

statements nor any other evidence tending to establish the

existence of those statements were admitted at trial after

appellant denied making the statements; the statements merely

remained the subject of the Commonwealth's cross-examination of

appellant.
     Assuming, however, that appellant's claim of error concerns

the relevance of the Commonwealth's line of inquiry into

appellant's statements regarding the Maryland shooting, as noted

earlier, we find that appellant opened the door to this inquiry

on direct examination and cannot now be heard to complain.

"'Subject to such reasonable limitations as the trial court may

impose, a party has an absolute right to cross-examine his

opponent's witness on a matter relevant to the case, which the

opponent has put in issue by direct examination of the witness.'"

 Maynard v. Commonwealth, 11 Va. App. 437, 444, 399 S.E.2d 635,

639 (1990) (en banc) (quoting Basham v. Terry, 199 Va. 817, 824,

102 S.E.2d 285, 290 (1958)).

     Appellant's testimony on direct examination regarding the

Maryland shooting advanced his defense that he suffered from an




                               - 11 -
intermittent explosive disorder and that his actions in the

instant case were the result of an irresistible impulse.

Appellant described his actions in Maryland using such terms as,

"the next thing you know, the trigger was pulled," and after he

heard a friend calling his name, "I [then] snapped out of it."

The Commonwealth's subsequent questions as to whether appellant

stated to police that he felt "bad" about the shooting, wished

the exit wound "had been even bigger," and wished his target "had

dropped to the ground when shot" relate to elements of the

irresistible impulse test, viz., whether "the accused is able to

understand the nature and consequences of his act and knows it is

wrong, but his mind has become so impaired by disease that he is

totally deprived of the mental power to control or restrain his

act."     Thompson v. Commonwealth, 193 Va. 704, 718, 70 S.E.2d 284,

292 (1952).    Thus, the Commonwealth's cross-examination regarding

the statements was not improper because they were relevant to

rebut appellant's testimony on direct examination.

        We, therefore, find no merit to the appellant's claim of

error based on the trial court's failure to strike the line of

questioning and refusal to grant a mistrial.

                                  IV.

               DISCLOSURE OF PAROLE ELIGIBILITY TO JURY

        Finally, appellant argues that the trial judge erred in

refusing to inform the jury of his ineligibility for parole

when the jury raised this issue in one of their questions during



                                - 12 -
sentencing deliberations.    It is well settled that a defendant's

parole ineligibility is "traditionally not [a] factor[] that

juries in Virginia have been permitted to consider in determining

sentence."   Mosby v. Commonwealth, 24 Va. App. 284, 292, 482
S.E.2d 72, 75 (1997).    See Eaton v. Commonwealth, 240 Va. 236,

248, 397 S.E.2d 385, 392 (1990), cert. denied, 502 U.S. 824

(1991).   The General Assembly's abolition of parole for all

persons convicted of felonies committed after January 1, 1995

does not affect this rule.   As we have noted in our prior

decisions, this matter is best left to legislative determination,

where the various policy considerations underlying the

advisablity of informing juries of a defendant's parole

ineligibility are more properly addressed.    Mosby, 24 Va. App. at

292, 482 S.E.2d at 75.

     For the foregoing reasons, we affirm appellant's conviction.

                                                          Affirmed.




                               - 13 -